709 F.2d 710
4 ITRD 2368
HARRINGTON MANUFACTURING CO., INC. a North Carolinacorporation, Plaintiff,v.POWELL MANUFACTURING COMPANY, INC. a North Carolinacorporation, Petitioner-Defendant.
Misc. No. 19.
United States Court of Appeals,Federal Circuit.
June 22, 1983.

1
George M. Sirilla, Raymond F. Lippitt, W. Warren Taltavull, Cushman, Darby & Cushman, Washington, D.C., for Powell Mfg. Co., Inc.


2
Harvey B. Jacobson, Jr., Fleit, Jacobson & Cohn, Washington, D.C., for Harrington Mfg. Co., Inc.

ORDER

3
Having considered in banc* the PETITION FOR PERMISSION TO APPEAL UNDER 28 U.S.C. SECTION 1292(b) presented by Powell Manufacturing Co., Inc., and noting the absence from the Federal Courts Improvement Act, Public Law 97-164, of a grant of jurisdiction to consider interlocutory appeals on questions certified to this court by a district court under 28 U.S.C. Sec. 1292(b), it is ORDERED:


4
That the Petition be, and it is hereby, denied for lack of jurisdiction.



*
 Circuit Judge Friedman took no part in the consideration and denial of the petition